DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Response to Amendment
The amendment filed on 05/27/2022 has been entered. Claims 1-5 remain pending in the application.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2016-224532 filed on 11/17/2016. 
Claim Interpretation
Claim 1 recites the limitation “target detecting unit” with the structure in specifications in page 7 “radar apparatus”. It is being interpreted as means plus function.
Claim 1 recites the limitation “target-following unit” with the structure in specifications in page 7 “ECU”. It is being interpreted as means plus function.
Claim 1 recites the limitation “probability calculating unit” with the structure in specifications in page 7 “ECU”. It is being interpreted as means plus function.
Claim 1 recites the limitation “determining unit” with the structure in specifications in page 7 “ECU”. It is being interpreted as means plus function.
Claim 1 recites the limitation “reliability setting unit” with the structure in specifications in page 7 “ECU”. It is being interpreted as means plus function.
Claim 1 recites the limitation “acceleration control unit” with the structure in specifications in page 7 “ECU”. It is being interpreted as means plus function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 is rejected under 35 U.S.C. 103 as being unpatentable by Hiroaki (JP2004017763) in view of Shirai (US5710565).

Regarding claim 1, Hiroaki teaches a traveling control apparatus which is applied to a vehicle including a target detecting unit configured to detect targets existing ahead in a traveling direction of an own vehicle, and  which includes a target-following control unit configured to recognize the target traveling ahead within an own lane which is a traveling lane in which the own vehicle travels, as a target to be followed, among the targets detected by the target detecting unit, and perform a target-following control process on the target to be followed, the traveling control apparatus comprising([0007]-[0011] disclosing a detecting a target preceding vehicle with a probability of being in the same lane as the own vehicle. [0027] disclosing inter-vehicle control “target-following control” based on the preceding target vehicle): 
a probability calculating unit configured to calculate a probability that the target to be followed is within the own lane([0011] disclosing an own lane probability that the target vehicle exists in the host vehicle lane);
a determining unit configured to determine whether a degree of recognition of the target detecting unit with respect to the target to be followed recognized by the target-following control unit is in a weakly recognized state where the degree of recognition is weaker than a predetermined degree ([0084] disclosing a vehicle accuracy indicating the target reliability Si “degree of recognition” has to be greater than a threshold to be selected as a preceding vehicle. See also [0090] disclosing if the accuracy is less than a threshold “weak” the vehicle is not selected as a preceding vehicle);
a reliability setting unit configured to set a reliability of the target to be followed recognized by the target-following control unit on a basis of the probability calculated by the probability calculating unit and a determination result by the determining unit ([0086] disclosing extracting the target vehicles based on the probability calculated being on the own lane and based on the vehicle accuracy “determination result” being a certain degree. While Hiroaki does not use the term “reliability”, it is interpreted that extracting the target vehicles based on the probability and determination result being a certain degree represents a high reliability information); and
an acceleration control unit configured to control acceleration of the own vehicle so that a jerk which is a differential value of the acceleration becomes smaller as the reliability of the target to be followed set by the reliability setting unit is lower during a period in which the target-following control process is performed by the target-following control unit([0028]-[0029] disclosing if the reliability is under a threshold “becomes smaller”, the acceleration is suppressed. Thus, since jerk is a differential value of acceleration, i.e. change in acceleration over time, when acceleration is suppressed jerk naturally becomes smaller).
The reliability setting unit is configured to set a plurality of reliabilities of the target ([0086] disclosing extracting the target vehicles based on the probability calculated being on the own lane and based on the vehicle accuracy “determination result” being a certain degree. While Hiroaki does not use the term “reliability”, it is interpreted that extracting the target vehicles based on the probability and determination result being a certain degree represents a high reliability information, i.e., reliability is calculated based on the values of the probability of the own lane and the recognition degree);
In a case where the calculated probability is less than or equal to the first threshold, the reliability of the target is set at a reliability lower than the first reliability in response to a determination result of the degree of recognition of the target detecting unit with respect to the target to be followed ([0086] disclosing extracting the target vehicles based on the probability calculated being on the own lane and based on the vehicle accuracy “determination result” being a certain degree. [0084] disclosing the probability is compared to a threshold value P1. While Hiroaki does not use the term “reliability”, it is interpreted that extracting the target vehicles based on the probability and determination result being a certain degree represents a reliability of the information, i.e., reliability is calculated based on the values of the probability of the own lane and the recognition degree when the own lane probability is less than a threshold P1).
Hiroaki does not teach to determine whether the target to be followed is within the own lane, a first threshold and a second threshold are provided, wherein the second threshold is set at a value smaller than the first threshold and a greater than a predetermined probability; In a case where the calculated probability is greater than the first threshold, the reliability of the target is set at a first reliability which is the highest among a plurality of probabilities regardless of a determination result of the degree of recognition of the target detecting unit with respect to the target to be followed.
Shirai teaches to determine whether the target to be followed is within the own lane, a first threshold and a second threshold are provided, wherein the second threshold is set at a value smaller than the first threshold and a greater than a predetermined probability (col 5 lines 30-65 disclosing at least a first and a second threshold probabilities wherein the first probability is higher than a reference probability “threshold” and the second probability “would be equivalent to first probability in claim” is higher than the first probability “would be equivalent to second probability in claim” and is the highest which determines the other vehicle is in the host vehicle’s own lane). 
In a case where the probability calculated by the probability calculating unit is     greater than the first threshold, it is determined that a probability that the target to be followed is within the own lane is a highest probability (col 5 lines 30-43 disclosing at least a first and a second threshold probabilities wherein the first probability is higher than a reference probability “threshold” and the second probability is higher than the first probability and is the highest which determines the other vehicle is in the host vehicle’s own lane); 	
In a case where the calculated probability is greater than the first threshold, the reliability of the target is set at a first reliability which is the highest among a plurality of probabilities regardless of a determination result of the degree of recognition of the target detecting unit with respect to the target to be followed (col 5 lines 30-43 disclosing at least a first and a second threshold probabilities wherein the first probability is higher than a reference probability “threshold” and the second probability is higher than the first probability and is the highest which determines the other vehicle is in the host vehicle’s own lane. It is interpreted that the vehicle selects the target vehicle based on the probability being greater than the second probability “first probability in claim” and regardless of other determinations); 
Hiroaki and Shirai are analogous art because they are in the same field of endeavor, target detection accuracy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Hiroaki to incorporate the teaching of Shirai of determine whether the target to be followed is within the own lane, a first threshold and a second threshold are provided, wherein the second threshold is set at a value smaller than the first threshold and a greater than a predetermined probability; In a case where the calculated probability is greater than the first threshold, the reliability of the target is set at a first reliability which is the highest among a plurality of probabilities regardless of a determination result of the degree of recognition of the target detecting unit with respect to the target to be followed in order to accurately detect a target and accelerate or decelerate the vehicle based on the target detection (Shirai col 13 lines 1-16).

Regarding claim 2, Hiroaki as modified by Shirai teaches the traveling control apparatus according to claim 1, wherein the acceleration control unit controls the acceleration so that the jerk becomes smaller as the reliability of the target to be followed set by the reliability setting unit is lower on condition that a distance between the own vehicle and the target to be followed is longer than a predetermined distance (Hiroaki [0028]-[0029] disclosing if the reliability is under a threshold “becomes smaller”, the acceleration is suppressed. It is understood that the jerk becomes lower if the acceleration is not changed. [0028] also discloses that the acceleration control may also be maintained as it was before to the erroneous detection which also means the jerk is lower. This is understood to mean that the preceding vehicle that was correctly being followed remains the followed vehicle thus the predetermined distance to the vehicle remains the inter-vehicle distance).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable by Hiroaki (JP2004017763) in view of Shirai (US5710565) and Laiou (EP2089262).
Regarding claim 3, Hiroaki as modified by Shirai teaches the traveling control apparatus according to claim 1. Hiroaki as modified by Shirai does not teach wherein the determining unit determines that a degree of recognition by the target detecting unit of the target to be followed, recognized by the target-following control unit, is in the weakly recognized state during a period in which a predetermined time has elapsed since the target to be followed recognized by the target-following control unit was no longer detected by the target detecting unit.
Laiou teaches wherein the determining unit determines that a degree of recognition by the target detecting unit of the target to be followed, recognized by the target-following control unit, is in the weakly recognized state during a period in which a predetermined time has elapsed since the target to be followed recognized by the target-following control unit was no longer detected by the target detecting unit (page 4 lines 3-14 disclosing after a vehicle is lost “weak recognition” when a time t2 has elapsed since it cannot be detected). Laiou teaches that this improves distance-based vehicle control at low speeds (page 2, lines 24-33; “So far, however, there are still no distance-based control systems…The object is achieved by a method according to claim 1. Advantageous developments emerge from the dependent claims).
Hiroaki as modified by Shirai and Laiou are analogous art because they are in the same field of endeavor, target recognition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Hiroaki as modified by Shirai to incorporate the teaching of Laiou of wherein the determining unit determines that a degree of recognition by the target detecting unit of the target to be followed, recognized by the target-following control unit, is in the weakly recognized state during a period in which a predetermined time has elapsed since the target to be followed recognized by the target-following control unit was no longer detected by the target detecting unit in order to improve distance-based vehicle control at low speeds, as taught by Laiou.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable by Hiroaki (JP2004017763) in view of Shirai and Samukawa (US20090045999).
Regarding claim 4, Hiroaki as modified by Shirai teaches the traveling control apparatus according to claim 1. Hiroaki as modified by Shirai does not teach wherein: the target detecting unit acquires information in which a parameter for detecting the target and detects the target when the parameter included in the information is greater than a first predetermined value. And in a case where the parameter included in the information acquired by the target detecting unit when the target to be followed is detected is less than a second predetermined value which is set at a value greater than the first predetermined value, the determining unit determines that the degree of recognition by the target-following control unit, of the target to be followed detected by the target detecting unit, is in the weakly recognized state.
Samukawa teaches the target detecting unit acquires information in which a parameter for detecting the target and detects the target when the parameter included in the information is greater than a first predetermined value ([0163] disclosing a predetermined time parameter of 10 seconds “first predetermined value” at which the vehicle is being detected);
 And in a case where the parameter included in the information acquired by the target detecting unit when the target to be followed is detected is less than a second predetermined value which is set at a value greater than the first predetermined value, the determining unit determines that the degree of recognition by the target-following control unit, of the target to be followed detected by the target detecting unit, is in the weakly recognized state([0163] disclosing a second predetermined time parameter of 20 seconds. When the time is greater than 20 seconds, the stability is 3 which is high detected state. when the time is more than 10 seconds and less than 20 seconds, the stability is weaker and goes down to 2).  Samukawa teaches that detection duration correlates and improves reliability of detection of a preceding vehicle ([0163]; “That is, when the duration of the actual detection of the target model is long, it is considered that the target model is a preceding vehicle and the possibility of the recognition being made stably is high”)
Hiroaki as modified by Shirai and Samukawa are analogous art because they are in the same field of endeavor, target recognition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Hiroaki as modified by Shirai to incorporate the teaching of Samukawa of the target detecting unit acquires information in which a parameter for detecting the target and detects the target when the parameter included in the information is greater than a first predetermined value. And in a case where the parameter included in the information acquired by the target detecting unit when the target to be followed is detected is less than a second predetermined value which is set at a value greater than the first predetermined value, the determining unit determines that the degree of recognition by the target-following control unit, of the target to be followed detected by the target detecting unit, is in the weakly recognized state in order to improve reliability of detection of a preceding vehicle, as taught by Samukawa.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable by Hiroaki (JP2004017763) in view of Shirai and Perkins (US20170248952).
Regarding claim 5, Hiroaki as modified by Shirai teaches the traveling control apparatus according to claim 1. Hiroaki as modified by Shirai does not teach wherein the reliability setting unit is configured to set the reliability at a second reliability which is lower than the first reliability in a case where the probability calculated by the probability calculating unit is greater than the second threshold which is set at a value smaller than the first threshold, and is less than the first threshold, and, in addition, it is determined by the determining unit that the degree of recognition by the target detecting unit of the target to be followed is not in the weakly recognized state, set the reliability at a third reliability which is lower than the second reliability in a case where the probability calculated by the probability calculating unit is greater than the second threshold and is less than the first threshold, and, in addition, it is determined by the determining unit that the degree of recognition by the target detecting unit of the target to be followed is in the weakly recognized state, set the reliability at a fourth reliability which is lower than the third reliability m a case where the probability calculated by the probability calculating unit is less than the second threshold, and, in addition, it is determined by the determining unit that the degree of recognition by the target detecting unit of the target to be followed is not in the weakly recognized state, and set the reliability at a fifth reliability which is lower than the fourth reliability in a case where the probability calculated by the probability calculating unit is less than the second threshold, and, in addition, it is determined by the determining unit that the degree of recognition by the target detecting unit of the target to be followed is in the weakly recognized state. However, Hiroaki teaches at least a high reliability based on the probability being over a threshold and the degree of recognition being a certain degree ([0086] disclosing extracting the target vehicles based on the probability calculated being on the own lane and based on the vehicle accuracy “determination result” being a certain degree. While Hiroaki does not disclose a reliability, it can be interpreted that extracting the target vehicles based on the probability and determination result being a certain degree represents a high reliability information).
Perkins teaches determining a reliability based on different probabilities and weights which is what the claim limitation is interpreted to teach ([0081] disclosing a fuzzy logic for determining an action probability factor “reliability” based on a plurality of probability arrays such as a directional probability and a position probability array).
Hiroaki as modified by Shirai and Perkins are analogous art because they are in the same field of endeavor, autonomous control action based on probability. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Hiroaki as modified by Shirai to incorporate the teaching of Perkins of determining a reliability based on different probabilities and weights which is what the claim limitation is interpreted to teach in order to achieve a finer granularity in controlling the vehicle based on a fuzzy logic.
			Response to Arguments
Applicant’s arguments filed on 05/27/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20150232104 disclosing determining probability of a preceding vehicle being in same lane.
EP2527221 disclosing if the probability of a target vehicle being less than a threshold value, then the reliability is low and other determinations are to made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664